Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 05/05/2021.
Claims 1-30 are pending.
 
Claim Objections
Claims 1-8 and 10 are objected to because of the following informalities:    
Claim 5 recited, “A method” in line 1. For clarity, it is suggested to change to “The method”.
Claim 6 recited, “A method” in line 1. For clarity, it is suggested to change to “The method”.
Appropriate corrections are required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
 
 
Claim 8 is rejected under 35 U.S.C. 112(b) paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, the applicant regards as the invention.
 
Claim 8 recites the limitation “each of the networks includes less than 4096 VLANs”   in line 1.  The claim is unclear to distinguish if each of the networks has no VLAN since zero is less than 4096.
For the purpose of examination, examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 23, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (WO 2020/032691).

Regarding claim 1, KIM discloses a method for wireless communications at a user equipment (UE), comprising: 
identifying a first bandwidth of a synchronization signal block for a first symbol that includes a primary synchronization signal [Section 1.5. Synchronization procedure; identifying a first bandwidth of a synchronization signal block thru the synchronization procedure includes a cell ID detection step based on the PSS (UE assume that reception occasions of PBCH, PSS, and SSS exist on consecutive symbols)]; 
identifying a second bandwidth of the synchronization signal block for a second symbol that includes one or more of a secondary synchronization signal or a broadcast channel [Section 1.5. Synchronization procedure; identifying a second bandwidth of the synchronization signal block thru the synchronization procedure includes a cell ID detection step based on the SSS (UE assume that reception occasions of PBCH, PSS, and SSS exist on consecutive symbols)]; 
identifying, based at least in part on the first bandwidth, the second bandwidth, and a radio frequency spectrum band in which the UE is operating, an energy per resource element ratio between the primary synchronization signal and the one or more of the secondary synchronization signal or the broadcast channel [Section 1.5. Synchronization procedure; identifying a ratio of PSS EPRE to SSS EPRE to SSS ERPE of a corresponding SS/PBCH block in a cell is 0 dB or 3 dB]; and 
receiving the synchronization signal block according to the identified energy per resource element ratio [Section 1.5. Synchronization procedure; receiving the SS/PBCH block according to the ratio of PSS EPRE to SSS EPRE].

Regarding claim 12, 23,and 28, the claims recite the similar features as of claim 1; therefore, claim 12, 23,and 28 are rejected along the same rationale that rejected in claim 1.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 
Claims 1, 6, 12, 17, 23, 26, and 28 are rejected under 35 U.S.C. 103 unpatentable over Jeon et al. (US 2020/0351801) in view of Si et al. (US 2021/0051641).
 
Regarding claim 1, Jeon discloses a method for wireless communications at a user equipment (UE), comprising: 
identifying a first bandwidth of a synchronization signal block for a first symbol that includes a primary synchronization signal [¶ 338; identifying by reception occasions of one or more physical broadcast channels (PBCH), PSS, and SSS are in consecutive symbols (first symbol for PSS)]; 
identifying a second bandwidth of the synchronization signal block for a second symbol that includes one or more of a secondary synchronization signal or a broadcast channel [¶ 338; identifying by reception occasions of the one or more physical broadcast channels (PBCH), PSS, and SSS are in consecutive symbols (second symbol for SSS)]; 
identifying, based at least in part on the first bandwidth, the second bandwidth, and a radio frequency spectrum band in which the UE is operating, an energy per resource element ratio between the primary synchronization signal and the one or more of the secondary synchronization signal or the broadcast channel [¶ 338; identifying, based on the first bandwidth, the second bandwidth, ratio of PSS EPRE to SSS EPRE in a SS/PBCH block is a particular value (e.g., either 0 dB or 3 dB)]; and 
receiving the synchronization signal block according to the identified energy per resource element ratio [¶ 338; receiving the one or more synchronization signals (SS) block according to the identified energy per resource element (EPRE) ratio].
Jeon disclose all aspects of claim invention set forth above, but does not clearly disclose identifying a first bandwidth of a synchronization signal block for a first symbol that includes a primary synchronization signal; 
identifying a second bandwidth of the synchronization signal block for a second symbol that includes one or more of a secondary synchronization signal or a broadcast channel.
However, Si discloses identifying a first bandwidth of a synchronization signal block for a first symbol that includes a primary synchronization signal [¶ 6; detect a first sequence/(symbol) corresponding to the S-PSS, the first sequence/(of a S-SSB of the at least one S-SSB including first two symbols) being determined based on a binary phase shift keying (BPSK) modulated M-sequence with a 127 of sequence length and a low cross-correlation with a primary synchronization signal (PSS)]; 
identifying a second bandwidth of the synchronization signal block for a second symbol that includes one or more of a secondary synchronization signal or a broadcast channel  [¶ 6; detect a second sequence/(of a S-SSB of the at least one S-SSB including second two symbols) corresponding to the S-SSS, the second sequence/(symbol) being determined based on a BPSK modulated Gold-sequence with a 127 of sequence length; and determine a sidelink synchronization identity (SL-SID) based on the detected second sequence/(symbol)]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “identifying a first bandwidth of a synchronization signal block for a first symbol that includes a primary synchronization signal; identifying a second bandwidth of the synchronization signal block for a second symbol that includes one or more of a secondary synchronization signal or a broadcast channel” as taught by Si in the system of Jeon, so that it would provide Multiple types of communication links in supporting V2X in the network and can utilize same or different protocols and systems [see Si; ¶ 3].

Regarding claim 6, the combined system of Jeon and Si the method of claim 1.
Jeon further discloses wherein identifying the energy per resource element ratio between the primary synchronization signal and the one or more of the secondary synchronization signal or the broadcast channel comprises: identifying, based at least in part on the first bandwidth, the second bandwidth, and the radio frequency spectrum band, an entry in a table, the entry indicating the energy per resource element ratio [¶ 338; identifying, based on the first bandwidth, the second bandwidth, ratio of PSS EPRE to SSS EPRE in a SS/PBCH block is a particular value (e.g., either 0 dB or 3 dB)].  

Regarding claims 12 and 17, the claims recite a method for wireless communications at a base station to perform the functions of method of claims 1 and 6, respectively; therefore, claims 12 and 17 are rejected along the same rationale that rejected in claims 1 and 6, respectively.

Regarding claims 23 and 26, the claims recite an apparatus for wireless communications at a user equipment (UE), comprising: a processor, memory coupled with the processor [Fig. 33; second device 200 include processor 202 and memory 204] to perform the functions of method of claims 1 and 6, respectively; therefore, claims 23 and 26 are rejected along the same rationale that rejected in claims 1 and 6, respectively.

Regarding claim 28, the claim recites apparatus for wireless communications at a base station, comprising: a processor, memory coupled with the processor [Fig. 33; first device 100 include processor 102 and memory 104] to perform the functions of method of claim 1; therefore, claim 28 is rejected along the same rationale that rejected in claim 1.

Claims 2, 13, 24, and 29 are rejected under 35 U.S.C. 103 unpatentable over Jeon et al. (US 2020/0351801) in view of Si et al. (US 2021/0051641), and further in view of Sun et al. (US 2018/0132114).

Regarding claims 2, 13, and 24, the combined system of Jeon and Si the method of claim 1, but does not explicitly disclose further comprising: identifying a threshold equivalent isotropically radiated power for the radio frequency spectrum band, wherein identifying the energy per resource element ratio is based at least in part on the threshold equivalent isotropically radiated power for the radio frequency spectrum band.
However, Sun discloses identifying a threshold equivalent isotropically radiated power for the radio frequency spectrum band [¶ 85; identifying an effective isotropic radiated power (EIRP) from the configuration of BRRSs in the frequency resources of a control symbol], wherein identifying the energy per resource element ratio is based at least in part on the threshold equivalent isotropically radiated power for the radio frequency spectrum band [¶ 136 identifying from the distributed a total transmission power of the OFDM control symbol between the control information and the each of BRRSs which have the same energy per resource element (EPRE) that is based on the EIRP].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “identifying a threshold equivalent isotropically radiated power for the radio frequency spectrum band, wherein identifying the energy per resource element ratio is based at least in part on the threshold equivalent isotropically radiated power for the radio frequency spectrum band” as taught by Sun in the combined system of Jeon and Si, so that it would provide for transmitting beam refinement reference signals and control information in a control symbol [see Sun; ¶ 5].

Regarding claim 13, the claim recites the method of claim 12 to perform the functions of the method of claim 2; therefore, claim 13 is rejected along the same rationale that rejected in claim 2.

Regarding claim 24, the claim recites the apparatus  of claim 23 to perform the functions of the method of claim 2; therefore, claim 24 is rejected along the same rationale that rejected in claim 2.

Regarding claim 29, the claim recites the apparatus of claim 28 to perform the functions of the method of claim 2; therefore, claim 29 is rejected along the same rationale that rejected in claim 2.

Claims 4, 15, 25, and 30 are rejected under 35 U.S.C. 103 unpatentable over Jeon et al. (US 2020/0351801) in view of Si et al. (US 2021/0051641), and further in view of KUNDU et al. (US 2022/0166586).

Regarding claim 4, the combined system of Jeon and Si the method of claim 1, but does not explicitly disclose identifying a threshold power spectral density for the radio frequency spectrum band, wherein identifying the energy per resource element ratio is based at least in part on the threshold power spectral density.
However, KUNDU discloses further comprising: identifying a threshold power spectral density for the radio frequency spectrum band [¶ 41; identifying the Regulations on the maximum power spectral density on an Occupied Channel Bandwidth (OCB)], wherein identifying the energy per resource element ratio is based at least in part on the threshold power spectral density [¶ 42; wherein identifying the energy per resource element ratio is based on the maximum power spectral density ].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “identifying a threshold power spectral density for the radio frequency spectrum band, wherein identifying the energy per resource element ratio is based at least in part on the threshold power spectral density” as taught by KUNDU in the combined system of Jeon and Si, so that it would provide resource allocation and user multiplexing capacity enhancements for interlace based physical uplink control channel (PUCCH) formats in new radio (NR) using unlicensed spectrum (NR-U) [see KUNDU; ¶ 3].

Regarding claim 15, the claim recites the method of claim 12 to perform the functions of the method of claim 4; therefore, claim 15 is rejected along the same rationale that rejected in claim 2.

Regarding claim 25, the claim recites the apparatus  of claim 23 to perform the functions of the method of claim 4; therefore, claim 25 is rejected along the same rationale that rejected in claim 2.

Regarding claim 30, the claim recites the apparatus of claim 28 to perform the functions of the method of claim 4; therefore, claim 30 is rejected along the same rationale that rejected in claim 2.

Claims 10 and 21 are rejected under 35 U.S.C. 103 unpatentable over Jeon et al. (US 2020/0351801) in view of Si et al. (US 2021/0051641), and further in view of Seo (US 2013/0294282).

Regarding claim 10, the combined system of Jeon and Si the method of claim 1, but does not explicitly disclose wherein identifying the energy per resource element ratio between the primary synchronization signal and the one or more of the secondary synchronization signal or the broadcast channel comprises: calculating the energy per resource element ratio based at least in part on the first bandwidth, the second bandwidth, and the radio frequency spectrum band in which the UE is operating. 
However, Seo discloses wherein identifying the energy per resource element ratio between the primary synchronization signal and the one or more of the secondary synchronization signal or the broadcast channel comprises: calculating the energy per resource element ratio based at least in part on the first bandwidth, the second bandwidth, and the radio frequency spectrum band in which the UE is operating [¶ 168; in CQI reference resource, the UE may assume the purpose of deriving the CQI index for a PDSCH EPRE-to-CRS EPRE ratio being determined according to a predetermined condition, in the case of a CRS being used for channel measurement].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein identifying the energy per resource element ratio between the primary synchronization signal and the one or more of the secondary synchronization signal or the broadcast channel comprises: calculating the energy per resource element ratio based at least in part on the first bandwidth, the second bandwidth, and the radio frequency spectrum band in which the UE is operating” as taught by Seo in the combined system of Jeon and Si, so that it would provide enabling an RN to calculate CSI and/or transmit an SRS reliably and efficiently [see Seo; ¶ 6].

Regarding claim 21, the claim recites the method of claim 12 to perform the functions of the method of claim 10; therefore, claim 21 is rejected along the same rationale that rejected in claim 10.

Allowable Subject Matter
Claims 3, 5, 7, 8, 9, 14, 16, 18, 19, 20, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
In additional to references cited that are used for rejection as set forth above, OUCHI et al. (US 2022/0183079) is also considered as relevant prior arts for rejection of in claims 1, 12, 23 and 28 for limitation “identifying, based at least in part on the first bandwidth, the second bandwidth, and a radio frequency spectrum band in which the UE is operating, an energy per resource element ratio between the primary synchronization signal and the one or more of the secondary synchronization signal or the broadcast channel” [see OUCHI; ¶¶ 180, 360, 370-372].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469